Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000995
                                                       09-JUN-2014
                                                       01:56 PM



                           SCWC-12-0000995

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          BIG ISLAND TOYOTA, INC., a Hawai#i corporation;
  DAVID S. DE LUZ, SR. ENTERPRISES, INC., a Hawai#i corporation;
                     and DAVID S. DE LUZ, SR.,
    Petitioners/Plaintiffs/Counterclaim-Defendants/Appellees,

                                 vs.

                      VICTOR D. TREVINO, JR.,
      Respondent/Defendant/Counterclaim-Plaintiff/Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000995; CIV. NO. 06-1-373)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Plaintiffs/Counterclaim-Defendants/

Appellees’ Application for Writ of Certiorari, filed on

April 28, 2014, is hereby rejected.

           DATED:   Honolulu, Hawai#i, June 9, 2014.

Paul M. Saito and                 /s/ Mark E. Recktenwald
Trisha L. Nishimoto
for petitioners                   /s/ Paula A. Nakayama

Victor D. Trevino, Jr.,           /s/ Sabrina S. McKenna
respondent pro se
                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson